DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 1, it is suggested that the limitation recites “The light board of claim 5” should be changed to --The light board of claim 1-- because claim 5 cannot depend on itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crandell et al. (U.S Publication No. 20090226656 A1) in view of Elwell et al. (U.S Publication No. 20180080616 A1).
Regarding claim 1, Crandell discloses a light board for a light fixture (which is a layered structure for use with high power light emitting diode systems in a lighting fixture, see fig. 1-15), the light board comprising: 
a first layer (101) having a first surface and an opposing second surface (see fig. 1-3, paragraph [0029]); 
a second layer (112) having a first surface and an opposing second surface (see fig. 2, paragraph [0029]).
one or more light emitting elements (which are LEDs 125) disposed on the first surface of the first layer (101), (see fig. 1 and 3, paragraph [0031]); 
one or more circuit elements (which is electrical circuit 103 and a connector 122 is operatively connected to the layered structure to provide power to the LED system) for powering the one or more light emitting elements (125), (see paragraph [0030] and [0038]).
Crandell does not explicitly disclose one or more circuit elements disposed between the second opposing surface of the first layer and the first surface of the second layer.
Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. Circuitry layer 50 is formed of any suitable size shape and design and provides the electrical connection between the electrical components of the system 10. In one arrangement, circuitry layer 50 includes the electrical leads and traces that connect and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell).
Regarding claim 2, Crandell in view of Elwell discloses the light board of claim 1, wherein the one or more light emitting elements (125) are one or more light emitting diode (LED) devices (see paragraph [0031] by Crandell).
Regarding claim 3, Crandell in view of Elwell discloses the light board of claim 1, wherein the first surface of the second layer is disposed adjacent to the opposing second surface of the first layer (see fig. 2 by Crandell).
Regarding claim 4, Crandell in view of Elwell discloses the light board of claim 1, wherein the opposing second surface of the second layer is coupled to a heat sink (which is an adhesive layer 114), (see paragraph [0034] by Crandell).
Regarding claim 5, Crandell in view of Elwell discloses the light board of claim 5, wherein the heat sink is removably secured to the light fixture (which is the adhesive layer 114 including a backing 115, the backing being removable, see paragraph [0034] by Crandell).
Regarding claim 6, Crandell in view of Elwell discloses all the limitations of the light board of claim 1, except for specifying that wherein the light board is removably secured to the light fixture by a bracket.
However, Crandell further discloses the layered structure could be connected with thermal paste adhesive, thermal grease with mechanical fastening, or other suitable securing means (see paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the light board as taught by Crandell in view of Elwell is removably secured to the light fixture by a bracket (via a mechanical fastening or other securing means, see paragraph [0045] by Crandell), which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 7, Crandell discloses a light fixture (which is a layered structure for use with high power light emitting diode systems in a lighting fixture, see fig. 1-15) comprising a light board including: 
a first layer (101) supporting one or more light emitting elements (which are LEDs 125), (see fig. 1-3, paragraph [0029]); 
a second layer (112) disposed adjacent to the first layer (101), (see fig. 2, paragraph [0029]);
one or more circuit elements (which is electrical circuit 103 and a connector 122 is operatively connected to the layered structure to provide power to the LED system) for powering the one or more light emitting elements (125), (see paragraph [0030] and [0038]).

Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. Circuitry layer 50 is formed of any suitable size shape and design and provides the electrical connection between the electrical components of the system 10. In one arrangement, circuitry layer 50 includes the electrical leads and traces that connect and interconnect the electrical components of system 10 including LEDs 46, ribbon wire 63 and control box 22. Circuitry layer 50 may be formed of multiple layers itself so as to provide electrical isolation between the many electrical leads therein (see paragraph [0066] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell).
However, Elwell further discloses a light bar having an extruded housing with a curved cover portion and a flat back wall and flat side walls with a hollow interior. A circuit board positioned within the hollow interior and separated into a plurality of electrical segments (see abstract); and Crandell discloses the layered structure could 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the modify the light board as taught by Crandell in view of Elwell to include the housing, and the light board is removably secured to the housing (via a mechanical fastening or other securing means, see paragraph [0045] by Crandell).
The modification provides enhanced water proofing and contaminant protection as there are no seams or connection points for infiltration of water or contaminants into the hollow interior of housing (see paragraph [0062] by Elwell).
Regarding claim 8, Crandell in view of Elwell discloses the light fixture of claim 7, wherein the second layer is coupled to a heat sink (which is an adhesive layer 114), (see paragraph [0034] by Crandell).
Regarding claim 9, Crandell in view of Elwell discloses the light fixture of claim 8, wherein the light board is removably secured to the housing by the heat sink  (see paragraph [0034] and [0045] by Crandell).
Regarding claim 10, Crandell in view of Elwell discloses the light fixture of claim 8, wherein the one or more circuit elements are electrically insulated from the heat sink (see paragraph  [0040] by Crandell).
Regarding claim 11, Crandell in view of Elwell discloses the light fixture of claim 7, wherein the first layer (101) includes a first surface and an opposing second surface (see fig. 2, paragraph ]0029] by Crandell); wherein the second layer (112) includes a first surface and an opposing second surface (see fig. 2, paragraph [0029] by Crandell).

Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. Circuitry layer 50 is formed of any suitable size shape and design and provides the electrical connection between the electrical components of the system 10. In one arrangement, circuitry layer 50 includes the electrical leads and traces that connect and interconnect the electrical components of system 10 including LEDs 46, ribbon wire 63 and control box 22. Circuitry layer 50 may be formed of multiple layers itself so as to provide electrical isolation between the many electrical leads therein (see paragraph [0066] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell)
Regarding claim 12, .
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crandell et al. (U.S Publication No. 20090226656 A1) in view of Yadav et al. (U.S Publication No. 20160157318 A1, and further in view of Elwell et al. (U.S Publication No. 20180080616 A1)
Regarding claim 13, Crandell discloses a light board comprising:
 a first layer (101), (see fig. 1-3); 
one or more light emitting elements (which are LEDs 125) disposed on the first surface of the first layer (101), (see fig. 1 and 3, paragraph [0031]);
 a second layer (112) disposed adjacent to the first layer (101), (see fig. 2); 
one or more circuit elements (which is electrical circuit 103 and a connector 122 is operatively connected to the layered structure to provide power to the LED system) associated with powering the first LED array and the second LED array (see paragraph [0030] and [0038]).
Crandell does not explicitly disclose a first light emitting diode (LED) array disposed on the first layer, the first LED array including one or more LED devices; a second LED array disposed on the first layer, the second LED array including one or more LED devices; and one or more circuit elements disposed between the first layer and the second layer.
Yadav, on the other hand, discloses an LED lighting system 100 includes an LED driver module 115, a current splitter module 125, and a plurality of LED arrays, including a first LED array 132 and a second LED 134. Each of the first LED array 132 and the second LED array 134 can include one or more LED devices (see fig. 1, paragraph [0030] and [0031]). The LED arrays can include many other suitable variations without 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light board as taught by Crandell with the lighting system as taught by Yadav having a first light emitting diode (LED) array disposed on the first layer, the first LED array including one or more LED devices; and a second LED array disposed on the first layer, the second LED array including one or more LED devices in which the LED arrays can be implemented on the same circuit board or on different circuit board (see paragraph [0032] by Yadav), which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in view of Yadav in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell).
Regarding claim 14, Crandell in view of Yadav and Elwell discloses the light board of claim 13, wherein the one or more circuit elements form at least a part of a circuit for controlling a driving current ratio between the first LED array and the second LED array (see paragraph [0039] and [0062] by Yadav).
Regarding claim 15, Crandell in view of Yadav and Elwell discloses the light board of claim 14, wherein the circuit includes: a first current control electrically connected in series with the first LED array, the first current control configured to control a first amount of current provided to the first LED array; and a second current control electrically connected in series with the second LED array, the second current control 
Regarding claim 16, Crandell in view of Yadav and Elwell discloses the light board of claim 15, wherein the first current control is a first transistor and the second current control is a second transistor (see paragraph [0042] by Yadav).
Regarding claim 17, Crandell in view of Yadav and Elwell discloses the light board of claim 13, wherein the first layer (101) includes a first surface and an opposing second surface; wherein the first LED array and the second LED array are disposed on the first surface of the first layer (which is one or more light emitting elements (which are LEDs 125) disposed on the first surface of the first layer 101, see fig. 1 and 3, paragraph [0031] by Crandell).
Crandell in view of Yadav does not explicitly disclose wherein the one or more circuit elements are disposed adjacent opposing to the second layer.
Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. Circuitry layer 50 is formed of any suitable size shape and design and provides the electrical connection between the electrical components of the system 10. In one arrangement, circuitry layer 50 includes the electrical leads and traces that connect and interconnect the electrical components of system 10 including LEDs 46, ribbon wire 63 and control box 22. Circuitry layer 50 may be formed of multiple layers itself so as to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in view of Yadav in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell).
Regarding claim 18, Crandell in view of Yadav and Elwell discloses all the limitation of the light board of claim 17, except for specifying that wherein the one or more circuit elements include: a first channel of one or more circuit traces provided on a first electrical path from a dim- to-warm circuit to the first LED array; and a second channel of one or more circuit traces provided on a second electrical path from a dim-to-warm circuit to the second LED array.
However, Yadav discloses an LED system comprising a dimmable driver circuit 110 configured to provide a driver output; and a current splitter circuit 120 configured to receive the driver output and to provide a first current to the first LED array 132 and a second current to the second LED array 134; and a dimmable driver circuit 110 can be controlled (e.g. using a dimming control signal) to simultaneously control the lumen output or dimming of both the first LED array 132 and the second LED array 134 (see paragraph [0052], and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the light board as taught by Crandell 
Regarding claim 19, Crandell discloses a light board comprising:
 a first layer (101), (see fig. 1-3);  
one or more light emitting elements (which are LEDs 125) disposed on the first surface of the first layer (101), (see fig. 1 and 3, paragraph [0031]);
 a second layer (112) disposed adjacent to the first layer (101), (see fig. 2); 
one or more circuit elements (which is electrical circuit 103 and a connector 122 is operatively connected to the layered structure to provide power to the LED system) associated with powering the first LED array and the second LED array (see paragraph [0030] and [0038]).
Crandell does not explicitly disclose a first light emitting diode (LED) array disposed on the first layer, the first LED array including one or more LED devices; a second LED array disposed on the first layer, the second LED array including one or more LED devices; and one or more circuit elements disposed between the first layer and the second layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light board as taught by Crandell with the lighting system as taught by Yadav having a first light emitting diode (LED) array disposed on the first layer, the first LED array including one or more LED devices; and a second LED array disposed on the first layer, the second LED array including one or more LED devices in which the LED arrays can be implemented on the same circuit board or on different circuit board (see paragraph [0032] by Yadav), which is also 
Elwell, on the other hand, discloses a light bar comprising a circuit board 14 is formed of any suitable size, shape and design and is configured to house a plurality of light emitting diodes 46 ("LEDs") thereon and facilitate selective illumination of the LEDs 46; and circuit board 14 is formed of a backing material 48 and a circuitry layer 50. Circuitry layer 50 is formed of any suitable size shape and design and provides the electrical connection between the electrical components of the system 10. In one arrangement, circuitry layer 50 includes the electrical leads and traces that connect and interconnect the electrical components of system 10 including LEDs 46, ribbon wire 63 and control box 22. Circuitry layer 50 may be formed of multiple layers itself so as to provide electrical isolation between the many electrical leads therein (see paragraph [0066] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the circuitry layer as taught by Elwell into the light board as taught by Crandell in view of Yadav in order to connect and interconnect the electrical components of the system including LEDs, and provide electrical isolation between may electrical leads therein (see paragraph [0069] by Elwell).
Crandell in view of Yadav and Elwell does not explicitly disclose a housing; and a light board secured to the housing.
However, Elwell further discloses a light bar having an extruded housing with a curved cover portion and a flat back wall and flat side walls with a hollow interior. A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the modify the light board as taught by Crandell in view of Yadav and Elwell to include a housing; and a light board secured to the housing (via a mechanical fastening or other securing means, see paragraph [0045] by Crandell).
The modification provides enhanced water proofing and contaminant protection as there are no seams or connection points for infiltration of water or contaminants into the hollow interior of housing (see paragraph [0062] by Elwell).
Regarding claim 20, Crandell in view Yadav and Elwell discloses the light fixture of claim 19, wherein the one or more circuit elements form at least a part of a circuit for controlling a driving current ratio between the first LED array and the second LED array (see paragraph [0039] and [0062] by Yadav).
Regarding claim 21, Crandell discloses the light fixture of claim 20, wherein the circuit includes: a first current control electrically connected in series with the first LED array, the first current control configured to control a first amount of current provided to the first LED array; and a second current control electrically connected in series with the second LED array, the second current control configured to control a second amount of current provided to the second LED array (see fig. 1 and 6, paragraph [0039] and [0063] by Yadav).
Regarding claim 22, Crandell in view of Yadav and Elwell discloses the light fixture of claim 21, wherein the first current control is a first transistor and the second current control is a second transistor (see paragraph [0042] by Yadav).
Regarding claim 23, Crandell in view of Yadav and Elwell discloses the light fixture of claim 19, wherein the second layer is removably secured to the housing by a heat sink (see paragraph [0034] and [0045] by Crandell).
Regarding claim 24, Crandell in view of Yadav and Elwell discloses all the limitations of the light fixture of claim 19, except for specifying that wherein the one or more circuit elements include: a first channel of one or more circuit traces provided on a first electrical path from a dim- to-warm circuit to the first LED array; and a second channel of one or more circuit traces provided on a second electrical path from a dim-to-warm circuit to the second LED array.
However, Yadav discloses an LED system comprising a dimmable driver circuit 110 configured to provide a driver output; and a current splitter circuit 120 configured to receive the driver output and to provide a first current to the first LED array 132 and a second current to the second LED array 134; and a dimmable driver circuit 110 can be controlled (e.g. using a dimming control signal) to simultaneously control the lumen output or dimming of both the first LED array 132 and the second LED array 134 (see paragraph [0052], and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the light board as taught by Crandell in view of Yadav and Elwell having one or more circuit elements include: a first channel of one or more circuit traces provided on a first electrical path from a dim- to-warm 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/29/2021